department of the treasury internal_revenue_service washington d c date o f f ic e o f c h ief c o u n sel number info release date uil executive director dear this responds to your letter dated date addressed to commissioner charles o rossotti the commissioner asked this office to respond to your concerns about the internal revenue service’s proposed_regulations for qualified_transportation benefits specifically you expressed concerns about cash reimbursements for transit passes and the definitions of the terms readily available and significant administrative costs used in the regulations the department of treasury recently issued final regulations on qualified_transportation_fringe_benefits federal_register date the following can be found in the final regulations the general information in this letter discusses the readily available issue and the substantiation requirements under the final regulations employers may provide cash reimbursement to the employee sec_132 of the internal_revenue_code the code provides that the term qualified_transportation_fringe includes a cash reimbursement for a transit_pass if a voucher or similar item which may be exchanged only for a transit_pass is not readily available for direct distribution by the employer to the employee however the cash reimbursement must be made pursuant to a bona_fide reimbursement arrangement in this regard the employer must implement reasonable reimbursement procedures to ensure that employees have in fact incurred expenses for transportation in addition the employee must provide adequate substantiation before the employer reimburses the employee for an expense for example an employee submits a used transit_pass to the employer at the end of the month and certifies both that he or she purchased it and that he or she used it cor-109832-01 during the month or presents a transit_pass to the employer at the beginning of the month and certifies that it will be used during the month in both cases the employer has no reason to doubt the employee’s certification in certain circumstances an employee certification will constitute adequate substantiation however it would not be permissible for an employee to certify once per year that the employee has incurred expenses up to the amount of the reimbursement that the employee has already received in defining readily available the regulations reflect the general standards set forth in notice_94_3 under which a voucher is considered readily available if an employer can obtain it on terms no less favorable than those available to an employee and without incurring a significant administrative cost the regulations are very clear about the meaning of significant administrative cost the only costs considered in determining whether the administrative costs are significant are the fees the employer pays to the fare media provider and those costs are considered significant if it exceed sec_1 percent of the average monthly value of the vouchers an employer’s distribution costs are not considered for purposes of this test under the freedom_of_information_act this letter will be made available to the public after we delete names addresses and other identifying information we hope this information is useful if you have any questions please call robyn mathis id no of my staff at sincerely jerry e holmes chief employment_tax branch tax exempt and government entities office of assistant chief_counsel exempt_organizations employment_tax government entities
